Subsequently, on petition for rehearing, the following additional opinion was filed: Per Curiam : A rehearing was granted in this case at the December term on the petition of the plaintiff in error, upon the ground that the trial court had erred in declining to give to the jury defendant’s twelfth instruction, which reads as follows: “The court instructs the jury that if you believe, from the evidence, that Amelia Johnson was not in sound health at the time of the delivery of the benefit certificate here sued on to her, then said benefit certificate never became in force, and your verdict must be for the defendant.” One of the by-laws of the association provided that the liability of the association upon a benefit certificate should not begin until the actual manual possession of the benefit certificate had been delivered to the member and who was then “in sound health,” and it is said as the evidence was conflicting upon the question as to whether Amelia Johnson was in sound health on the day the benefit certificate was delivered to her, the court erred in not submitting the question to the jury whether she was in sound health on the day the benefit certificate was delivered to her, and if the jury found she wras not in sound health on that day, then the court should have instructed the jury that there could be no recovery upon said benefit certificate. We think it is clear the by-law in question was adopted by the association for the purpose of protecting itself from liability in consequence of a disease contracted by a member subsequent to his application for membership and before delivery to him of the benefit certificate, as in the course of business a considerable space of time might elapse between the date of application and the date of delivery to him of the benefit certificate. In this case the evidence tended to show that Amelia Johnson had been in ill-health for a considerable length of time prior to the time she applied for membership in the association of plaintiff in error, but there was no evidence which tended to show there was any material change in her physical condition between the date of her application and the date of the delivery to her of the benefit certificate, and the evidence was overwhelming in favor of the defendant in error upon the proposition that at the time of the delivery of the benefit certificate Amelia Johnson was in sound health. If there had been any evidence which fairly tended to show a change in the physical condition of Amelia Johnson between the date of her application and the date of the delivery to her of the benefit certificate the instruction should have been given, but as there was no proof of that kind introduced on the hearing there was no evidence upon which to base the instruction, and if it were held that the by-law was Broad enough to defeat recovery if it appeared that Amelia Johnson was not in sound health on the date of delivery of the benefit certificate to her, regardless of when disease was contracted, then the refusal of the instruction was harmless error, as the evidence upon the proposition that Amelia Johnson was in sound health at the time of the delivery of the benefit certificate to her was so overwhelming that the jury could only have found one way upon that proposition. We therefore conclude that the court did not commit reversible error in declining to give to the jury the twelfth instruction offered by plaintiff in error. It is also urged in the petition for rehearing that the. court erred in declining to give to the jury the twenty-fifth instruction offered by plaintiff in error. The office of that instruction was to inform the jury that if Amelia Johnson did not fully disclose the condition of her health in response to all interrogatives propounded to her, tljg association could not be held.to have waived a forfeiture of the benefit certificate here sued on. The principle stated in this instruction was announced in other instructions which were given to the jury. We do not think, therefore, the court committed reversible error in declining to give to the jury the twenty-fifth instruction offered by plaintiff in error, as the jury were fully instructed upon the proposition sought to be submitted by that instruction. We have again examined this record and have reached the same conclusion that we did at the time the original opinion was adopted and filed. The opinion heretofore adopted will therefore be re-adopted and re-filed and the judgment of the Appellate Court will be affirmed. Judgment affirmed.